Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the amendment filed on 04/22/2022. The claims 2, 12 and 20 have been amended. Claim 1 is cancelled. Applicant's amendments
to the Specification and Claims have overcome every objection previously set forth in the Non-Final Office Action mailed 12/24/2021. The amendment has been entered. Claims 2-20 are remain pending in the application. 

Response to Arguments
	Applicant argues on page 10 Remarks filed on 4/22/2022 that Sabattini et al. is completely silent with regard to the usage of a simulation. With regard to parameters associated with vehicles and traffic, the Examiner references pages 4-5 (Section III) of Sabattini et al., however, all parameters related to vehicles and their movement are within the real world and not simulated. The parameters in Sabattini et al. are based on physical sensors receiving data from an actual physical environment, rather than the simulation of the presently claimed subject matter.
Examiner respectfully disagreed with applicant’s argument. Firstly, the cancelled claim 1 recites “detecting real parameters that summarily describe real traffic in a real environment; and *deriving the parameters that describe summary properties of the traffic to be simulated in the environment from the real properties.” and claim 9 recites “which at least some of the summary traffic parameters are set in accordance with real observations in the real environment”. Furthermore, applicant’s specification 
Page 6 line 25-30 “detecting real parameters that summarily describe real traffic in a real environment; and deriving the parameters that describe summary properties of the traffic to be simulated in the environment from the real properties.”
Page 8 line 18-30 “The simulation can be a time-discrete, iterative simulation of the movement of the individual objects including autonomous vehicles, an operator-driven vehicle, and pedestrians. The timing (increment on the time axis) can be in the range of 
 seconds or tenths of seconds. The "acceleration" of the simulated traffic behavior 
with respect to the real traffic depends highly on the involved computer power and 
on the size of the environment to be simulated or on the number of 
vehicles/persons to be simulated.”
Page 3 line 20-27 “Autonomous driving in an environment takes place with reference to an electronically usable representation of the environment that represents the 
environment in a spatially resolved or spatially resolving manner. Such a 
representation will also briefly be called a "map" or an "electronic map" in the 
following. With respect to the situation of Fig. 3, such an environmental 
 representation/map/electronic map could at least store the ground plan of the 
space, the racks 34 therein, the positions of the doors 37 and 38 and, optionally, 
also the positions of the navigation aids 39.”
Page 13 line 22-30 “At least some of said summary traffic parameters of the traffic to be simulated are set in accordance with real observations or real specified destinations for the real and mapped environment then to be simulated. Such real parameters can be 
 vehicle kinds and their respective parameters, the number of respective vehicles, 
optionally, as mentioned, also fluctuating over time, preferred paths (frequently 
traveled paths), and/or locations frequently driven to, paths rarely driven, or 
locations rarely driven to. The simulation is set up such that these parameters 
aligned with reality are set/implemented so that the simulation result matches real circumstances well.”
Page 16 line 1-5 “If a simulation run on the basis of the electronic map changed in this manner produces satisfactory count values, the map change checked in this manner can be taken as the characteristic value for the environment autonomously trafficable by vehicles and can be understood as a proposal for a change of the real topology.”
Page 31 line 28-30 “The traffic in the observed environment to be simulated can be generated in accordance with real observations.”
 	In light of applicant’s specification’s and claims 1 and 9, examiner interpreted the “providing parameters that describe properties of vehicles and summary properties of traffic to be simulated in the environment; simulating the traffic in the environment with reference to the electronically usable representation of the environment and with reference to the parameters provided;” as “providing the parameters obtained from real-environment such as traffic and vehicles in the simulation” and “the simulation is a virtual representation of the real-environment with reference to the parameters provided”. 
In the same time, Sabattini discloses “providing parameters that describe properties of vehicles and summary properties of traffic to be simulated in the environment; simulating the traffic in the environment with reference to the electronically usable representation of the environment and with reference to the parameters provided;” on page 4-5 section III and IV. In particular, the “Global Live View” corresponds to “the simulation is a virtual representation of the real-environment” and “implementing advanced techniques for optimizing the navigation performance of the AGVs” corresponds to “simulating the traffic in the environment with reference to the electronically usable representation of the environment and with reference to the parameters provided”. See page 8-16 Non-Final mailed 12/24/2021 for detail. 
Under broadest reasonable interpretation, examiner interpret simulation as the imitation of the operation of a real-world process or system over time. Simulations require the use of models (e.g. physical object or process); the model represents the key characteristics or behaviors of the selected system or process, whereas the simulation represents the evolution of the model over time. Moreover, neither the specification nor the claims provided specific definition or condition for “simulation” or the “parameters” that would exclude the teaching of Sabattini. Therefore, examiner’s consideration of Prior art Sabattini are proper. 
Applicant further argues on page 10 Remarks filed on 4/22/2022 that with regard to the simulation of traffic and the detection and counting of events within the simulation, the Examiner references Section IV on page 5 of Sabattini et al. However, it is clear that the "navigation strategies" discussed in Section IV are not only drawn to path planning (and not traffic), but are also implemented as real time navigational control for vehicles traveling within a real physical environment, and not a simulation. Specifically, Section IV of Sabattini et al. describes a combinatorial optimization technique for optimizing navigational paths for a plurality of different vehicles within a known environment, where additional considerations, such as obstacles, may be added into the optimization problem based on input.
Examiner respectfully disagreed with applicant’s argument with the following reasons. Examiner interpret “the simulation of traffic and the detection and counting of events within the simulation” as “simulation of object(s) navigate (e.g. vehicles and human) from one point to another point under variety conditions (e.g. freely moving, slow moving, traffic jam) within the virtual environment in light of applicant’s specification:
Page 8 line 22-24 “The simulation can be a time-discrete, iterative simulation of the movement of the individual objects including autonomous vehicles, an operator-driven vehicle, and pedestrians.”
Page 9 line 20-25 “Different kinds of events of interest can be defined and the counting can take place separately for each of the kinds. Kinds can, for instance, be freely moving traffic, slow-moving traffic, traffic jam, critical situation without damage, property damage, injury to a person, protected field infringement, warning field infringement, occurrence of crushing points, plan preparation, plan change, and the like.”
Page 13 line 9-14 “The summary traffic parameters of the traffic to be simulated can comprise one or more of the following parameters: vehicle kinds and their respective parameters; number of vehicles, optionally over time; preferred paths and/or locations; and a typical trips.”
Page 22 line 23- page 23 line 2 “The simulation comprises the occupying of the virtual mapped environment by virtual traffic that can, as described above, be recursively calculated. The virtual  traffic can comprise a plurality (a large number) of virtual trips of a number (a large number) of virtual vehicles (incl. pedestrians, a bicycle, ...), with a trip being able to be defined as a movement between a starting point and an end point, optionally via one or more waypoints, optionally including stop points and stop times in the virtual environment. The specific path (trajectory) of the trip can also take place in the simulation along a predefined path or can be decided ad hoc by a suitable 
(preferably a really used) co-simulated navigation algorithm.”
Page 24 line 20-30 “The matching of the simulated traffic to the real traffic can, for example, take place in that travel jobs are generated in a suitable number, but with controlled probabilities, e.g. for starting points, end points, and stopping points, including stopping times, and are then carried out/calculated in a simulated manner. For 
example, a small set of travel jobs can be generated that corresponds to the statistical parameters and that is then used in a large number of cases until the desired total number is reached. In the repetitions, changes to the jobs can be carried out that are randomly scattered around the set values or are quasi-randomly controlled. The starting points in time of trips in accordance with travel jobs can also be varied.”
Page 32 line 1-13 “Simulated jobs can be generated for the traffic simulation that in 
turn result in simulated trips. The simulated jobs can be taken from a catalogue of sample simulation jobs. They can optionally be statistically varied. Trips to fulfil the 
jobs are then simulated in the environment in accordance with the simulated jobs. 
To this extent, a simulated trip can comprise a route of an autonomously navigable vehicle from the entry of the vehicle into the observed environment up to the departure of the vehicle from the environment. The simulated jobs or trips are set such that empirically determined values or forecast values are observed. This can also comprise statistical fluctuations and determined fluctuations, for instance different traffic densities in dependence on the time of day (night, lunch break, ...). The simulation not only comprises the simulation of the autonomously navigating vehicles, but also the simulation of operator-driven vehicles and of persons. The latter are also introduced into the simulation in a manner as close to reality as possible.”
Note that, simulation can be used for optimization. Furthermore, simulation can be executed in time frame that is close to real-time or in real-time. Moreover, neither the specification nor the claims provided specific definition or condition for “traffic” and “event of interests” that would exclude the teaching of Sabattini. Therefore, examiner’s consideration of Prior art Sabattini are proper.
Applicant argues on page 11 Remarks filed on 4/22/2022 that with there is no discussion in Sabattini et al. of developing a simulated environment, simulating vehicles within that environment, or simulating traffic associated with those vehicles within the simulated environment. The Hungarian Algorithm is not a simulation, and Sabattini et al. discusses nothing more than a multi-variable optimization problem. Additionally, on page 15 of the Office Action, the Examiner appears to make a correspondence between the "obstacles" of Sabattini et al. (as discussed above) and the presently claimed detection and counting of events of interest. The "obstacles" of Sabattini et al., however, are real physical obstacles, the location of which are input as variables for developing the optimization problem. These obstacles are not detected events of interest, they do not exist within a simulation, and, arguendo, even if they were simulated, they would not be "detected" within the simulation because their presence is already known as part of the input and programming of the optimization algorithm. Further, Sabattini et al. is silent with regard to the counting of these obstacles.
	Examiner respectfully disagreed with applicant’s argument with the following reasons. As mentioned above, Sabattini discloses “developing a simulated environment, simulating vehicles within that environment, or simulating traffic associated with those vehicles within the simulated environment”. See above discussion. In light of applicant’s specification, Page 9 line 20-25 “Different kinds of events of interest can be defined and the counting can take place separately for each of the kinds. Kinds can, for instance, be freely moving traffic, slow-moving traffic, traffic jam, critical situation without damage, property damage, injury to a person, protected field infringement, warning field infringement, occurrence of crushing points, plan preparation, plan change, and the like.”
Page 18 line 22-25 “The simulation of the traffic can comprise temporary obstacles/static objects, for instance vehicles forming a traffic jam or broken down/defective vehicles or objects placed down according to plan (for instance in the free store 35 or objects projecting from the rack), in regions (36 in Fig. 3) that are a priori trafficable.”
Examiner considers Sabattin (page 5 section IV) “In particular, the problem is that of assigning missions to each AGV, and subsequently planning the path to be traveled for mission completion, in an optimized manner. The proposed mission assignment methodology consists in exploiting the Hungarian Algorithm that, as is well known, represents the optimal algorithm for solving the assignment problem. Generally speaking, the Hungarian Algorithm solves the problem of assigning a certain number of activities to a certain number of agents. [correspond to events of interest and counting events of interest] This assignment is based on a matrix of weights, whose element (i, j) corresponds to the cost of assigning the j-th activity to the i-th agent. The optimal assignment obtained after applying the Hungarian Algorithm has the minimum total cost among all possible choices. In the scenario considered in this paper, activities are represented by missions to be accomplished, and agents are represented by AGVs. [correspond to detecting events of interest and counting events of interest] It is worth remarking that the objective is that of increasing the overall efficiency of the system: therefore, this implies reducing the overall completion time for all the missions. … Based on the hierarchical division of the roadmap, it is possible to introduce a definition of traffic model that takes into account both the number of vehicles and the presence of obstacles within each sector. [correspond to in the simulation, detecting events of interest and counting same] Mission assignment and motion coordination is then performed taking into account an opportunely weighted roadmap. [correspond to simulating the traffic in the environment with reference to the electronically usable representation of the environment and with reference to the parameters provided] …Global knowledge of the obstacles in the environment makes it possible to implement, in a safe manner, obstacle avoidance maneuvers. [correspond to detecting events of interest and count result] In particular, exploiting the strategy introduced in [22], it is possible to compute local deviations from the roadmap. These deviations are computed locally by each AGV, relying on information acquired by means of on board sensors, complemented by the a global centralized knowledge of the environment. Local deviations from the roadmap are exploited by the AGVs for avoiding collision with obstacles, while still moving towards their goal.” 
Examiner considers “solves the problem of assigning a certain number of activities to a certain number of agents” and “Global knowledge of the obstacles in the environment makes it possible to implement, in a safe manner, obstacle avoidance maneuvers.” correspond to detecting events of interest and counting events of interest because the event of interest could be one of these activities such as moving traffic, slow-moving traffic, traffic jam, critical situation without damage, property damage, injury to a person, protected field infringement, warning field infringement, occurrence of crushing points, plan preparation, plan change, and the like.
Furthermore, the claims did not recite addition limitation for the step of “detecting and counting” that would exclude the teaching of Sabattini. Since the simulating the traffic in the environment of the claimed invention are referencing to the electronically usable representation of the environment and the parameters provided, the input can be obtained from the user input or observation from reality that is already known as part of the input. Again, an ordinary in the art would consider the input of the claim invention include the teaching of Sabattini. In order to clarify examiner’s consideration and interpretation, additional clarification is added.
Applicant made similar arguments on page 12-13 Remarks filed on 4/22/2022 as above. See above discussion for examiner’s response.
Applicant argues on page 14-15 Remarks filed on 4/22/2022 that the Sabattini et al. reference neither teaches nor suggests a simulated environment, simulation of traffic and vehicles within a simulated environment, detecting events of interest within a simulated environment, counting the detected events within the simulated environment, or determining a characteristic value or characteristic values with reference to the count result. The Examiner has combined Sabattini et al. with Ferreira et al., however, Ferreira et al. does not cure the above defects of Sabattini et al. Similar to Sabattini et al., Ferreira et al. makes use of an intelligent control system for navigation of multiple vehicles. This, however, is a learning-based approach. As discussed on pages 211-213 of Ferreira et al., learning is based on input from sensors for real time detection in a real physical environment. There is no simulation occurring in Ferreira et al. Thus, neither Sabattini et al. nor Ferreira et al., when taken alone or in combination, provide for: "... providing parameters that describe properties of vehicles and summary properties of traffic to be simulated in the environment ... simulating the traffic in the environment ... in the simulation, detecting events of interest and counting the detected events of interest ... determining a characteristic value or characteristic values with reference to the count result ...", as is clearly provided by independent claim 2.
	Examiner respectfully disagreed with applicant’s argument. See above for examiner’s response regarding Sabattini’s teaching. Furthermore, Ferreira is teaching a model-based systems for a vehicle. Ferreira was cited to teach the parameters provided for the simulation comprise selectable vehicle parameters and the change of the parameters takes place externally over an input interface on (page 210) and the simulation is ended when a count value has exceeded a specific threshold or when the simulation has simulated a specific time duration on (page 210 and 215).
Moreover, examiner also indicated in Non-Final mailed 12/24/2021 that Ferreira discloses two simulations with different parameter set on (page 212 section 3.3) “In a simple system, the AGVs will execute a service loop by first removing an empty trolley from station ‘A’ before removing an empty trolley from station ‘B’. This needs to be done to avoid collisions, as no alternative routing is available. Similarly, a SPS kit should first be delivered to station ‘A’ and then to station ‘B’ (for the assumed direction of travel). As a result of the sequencing constraints, a delay may occur in the process. To overcome this delay it is necessary to provide alternative routes that the AGV may follow to avoid collisions. An example of an alternative route would be to lay tape from point ‘A’ to point ‘B’. This way the intelligent controller can evaluate the position of each AGV and advise whether an alternative route should be taken.” 
In addition, examiner provided the reason of combination on page 31 Non-Final mailed 12/24/2021.
In summary, applicant’s arguments and amendment were not persuasive, 35 U.S.C. 102 and 103 rejections are maintained.

Specification
The lengthy specification has not been checked to the extent necessary to
determine the presence of all possible minor errors. Applicant's cooperation is
requested in correcting any errors of which applicant may become aware in the
specification.


Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The entire reference is considered to provide disclosure relating to the claimed invention. The claims & only the claims form the metes & bounds of the invention. Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. Unclaimed limitations appearing in the specification are not read into the claim. Prior art was referenced using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning. Examiner's Notes are provided with the cited references to assist the applicant to better understand how the examiner interprets the applied prior art. Such comments are entirely consistent with the intent & spirit of compact prosecution.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 20 recites “5a store for storing parameters that describe properties of vehicles and of the traffic in the environment; a simulation device for simulating the traffic in the environment with reference to the electronically usable representation of the environment and with reference to the parameters provided; 10a detection and counting apparatus for detecting events of interest and for counting the same in the simulation; 
a determination device for determining the characteristic values with reference to the counter result; and an output and storing device for outputting and/or storing the 15characteristic value.”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Specification page 34 line 5-21.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 recites the limitation “A method of determining one or more characteristic values for an environment autonomously trafficable by vehicles, …. determining a characteristic value or characteristic values with reference to the count result;” There is insufficient antecedent basis for this limitation “a characteristic value or characteristic values” in the claim. 
Therefore, the independent claim has an indefinite scope. Since dependent claims are depending on the independent claim and included all the limitations of the independent claim. Thus, the dependent claims recite the indefinite scope in the independent claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2-7, 9, 13, 15-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sabattini et al (NPL: Advanced sensing and control techniques for multi AGV systems in shared industrial environments, 2015), hereinafter Sabattini.

Claim 2. A method of determining one or more characteristic values for an environment autonomously trafficable by vehicles, Sabattini discloses the method comprising the steps of:  
25providing a spatially resolving, electronically usable representation of the environment; 
Sabattini: (page 4 section III) “Thus, different sensing systems simultaneously acquire data that need to be made available to the AGV control system, that will include sensing data into the planning and control strategy. A centralized system is then introduced, that is in charge of receiving data from different sources, opportunely merging them, and making them available for the AGV control system. This centralized system defines a Global Live View of the environment that contains constantly updated information regarding all the entities that populate the industrial environment [16]. [correspond to electronically usable representation of the environment] The described system architecture is represented in Fig. 11.”SaSaba See Fig. 9 for example.
providing parameters that describe properties of vehicles and summary properties of the traffic to be simulated in the environment;  38 
Sabattini: (page 4-5 section III) “Generally speaking, the information acquired by the infrastructure and on-board perception systems consists of tracked and classified objects, identified with a unique ID. In detail, data regarding each object are: • Position, orientation, velocity, size. • Class of the objects: human, manual forklift, AGV, other dynamic object, static object. • An assessment regarding the quality and reliability of the classification.”

    PNG
    media_image1.png
    612
    1228
    media_image1.png
    Greyscale

simulating the traffic in the environment with reference to the electronically usable representation of the environment and with reference to the parameters provided; in the simulation, detecting events of interest and counting the detected events of interested  
Sabattin (page 5 section IV) “In particular, the problem is that of assigning missions to each AGV, and subsequently planning the path to be traveled for mission completion, in an optimized manner. The proposed mission assignment methodology consists in exploiting the Hungarian Algorithm that, as is well known, represents the optimal algorithm for solving the assignment problem. Generally speaking, the Hungarian Algorithm solves the problem of assigning a certain number of activities to a certain number of agents. [correspond to events of interest and counting events of interest] This assignment is based on a matrix of weights, whose element (i, j) corresponds to the cost of assigning the j-th activity to the i-th agent. The optimal assignment obtained after applying the Hungarian Algorithm has the minimum total cost among all possible choices. In the scenario considered in this paper, activities are represented by missions to be accomplished, and agents are represented by AGVs. [correspond to detecting events of interest and counting events of interest] It is worth remarking that the objective is that of increasing the overall efficiency of the system: therefore, this implies reducing the overall completion time for all the missions. … Based on the hierarchical division of the roadmap, it is possible to introduce a definition of traffic model that takes into account both the number of vehicles and the presence of obstacles within each sector. [correspond to in the simulation, detecting events of interest and counting same] Mission assignment and motion coordination is then performed taking into account an opportunely weighted roadmap. [correspond to simulating the traffic in the environment with reference to the electronically usable representation of the environment and with reference to the parameters provided] …Global knowledge of the obstacles in the environment makes it possible to implement, in a safe manner, obstacle avoidance maneuvers. [correspond to detecting events of interest and count result] In particular, exploiting the strategy introduced in [22], it is possible to compute local deviations from the roadmap. These deviations are computed locally by each AGV, relying on information acquired by means of on board sensors, complemented by the a global centralized knowledge of the environment. Local deviations from the roadmap are exploited by the AGVs for avoiding collision with obstacles, while still moving towards their goal.” 
Examiner considers “solves the problem of assigning a certain number of activities to a certain number of agents” and “Global knowledge of the obstacles in the environment makes it possible to implement, in a safe manner, obstacle avoidance maneuvers.” correspond to detecting events of interest and counting events of interest because the event of interest could be one of these activities such as moving traffic, slow-moving traffic, traffic jam, critical situation without damage, property damage, injury to a person, protected field infringement, warning field infringement, occurrence of crushing points, plan preparation, plan change, and the like.
5determining a characteristic value or characteristic values with reference to the count result; and outputting and/or storing the characteristic value or characteristic values.  
Sabattini: (page 5-6 section IV) “Global knowledge of the obstacles in the environment makes it possible to implement, in a safe manner, obstacle avoidance maneuvers. In particular, exploiting the strategy introduced in [22], it is possible to compute local deviations from the roadmap. These deviations are computed locally by each AGV, relying on information acquired by means of on board sensors, complemented by the a global centralized knowledge of the environment. [correspond to determining the characteristic value or characteristic values with reference to the count result]  Local deviations from the roadmap are exploited by the AGVs for avoiding collision with obstacles, while still moving towards their goal. In particular, the proposed algorithm: • Computes a path that, given the shape of the AGV, guarantees avoidance of collisions with the obstacles, and with any infrastructural element. • Defines a path that is admissible with respect to the kinematic constraints of the AGVs. In particular, the curvature radius is limited. • Guarantees that, once the obstacle has been passed, the AGV returns on the roadmap, thus carrying on the original path plan and fulfilling its objective. A simple but insightful example is represented in Fig. 14. In particular, Fig. 14a represents a ring-like portion of roadmap, where some obstacles (blue rectangles in the picture) are placed to interfere with the motion of the AGVs (an AGV is represented in the picture with a red rectangle). Based on the obstacles’ positions, and on the characteristics of the roadmap, opportune deviations are computed, based on the proposed algorithm. [correspond to outputting and/or storing the characteristic value or characteristic values] Fig. 14b shows the results obtained in the proposed example: red lines represent the local deviation paths. As expected, feasible paths are computed, since a sufficient amount of free space is always available.”

Regarding Claim 20, the same ground of rejection is made as discussed above for substantially similar rationale. 

Claim 3. The method in accordance with claim 2, Sabattini discloses in which the characteristic value or 10characteristic values comprises/comprise one or more evaluation numbers and/or evaluation parameters of the environment that are determined with reference to the count values.  
Sabattini: (page 5-6 section IV) “Global knowledge of the obstacles in the environment makes it possible to implement, in a safe manner, obstacle avoidance maneuvers. In particular, exploiting the strategy introduced in [22], it is possible to compute local deviations from the roadmap. These deviations are computed locally by each AGV, relying on information acquired by means of on board sensors, complemented by the a global centralized knowledge of the environment. Local deviations from the roadmap are exploited by the AGVs for avoiding collision with obstacles, while still moving towards their goal. [correspond to the characteristic value or 10characteristic values comprises/comprise one or more evaluation numbers and/or evaluation parameters of the environment that are determined with reference to the count values] In particular, the proposed algorithm: • Computes a path that, given the shape of the AGV, guarantees avoidance of collisions with the obstacles, and with any infrastructural element. • Defines a path that is admissible with respect to the kinematic constraints of the AGVs. In particular, the curvature radius is limited. • Guarantees that, once the obstacle has been passed, the AGV returns on the roadmap, thus carrying on the original path plan and fulfilling its objective. A simple but insightful example is represented in Fig. 14. In particular, Fig. 14a represents a ring-like portion of roadmap, where some obstacles (blue rectangles in the picture) are placed to interfere with the motion of the AGVs (an AGV is represented in the picture with a red rectangle). Based on the obstacles’ positions, and on the characteristics of the roadmap, opportune deviations are computed, based on the proposed algorithm. …”

Claim 4. The method in accordance with claim 2, Sabattini discloses in which the characteristic value or 15characteristic values comprises/comprise one or more vehicle parameters of a vehicle driving autonomously in the environment that are determined with reference to the count values.  
Sabattini: (page 5-6 section IV) “Global knowledge of the obstacles in the environment makes it possible to implement, in a safe manner, obstacle avoidance maneuvers. In particular, exploiting the strategy introduced in [22], it is possible to compute local deviations from the roadmap. These deviations are computed locally by each AGV, relying on information acquired by means of on board sensors, complemented by the a global centralized knowledge of the environment. Local deviations from the roadmap are exploited by the AGVs for avoiding collision with obstacles, while still moving towards their goal. In particular, the proposed algorithm: • Computes a path that, given the shape of the AGV, guarantees avoidance of collisions with the obstacles, and with any infrastructural element. [correspond to one or more vehicle parameters of a vehicle driving autonomously in the environment that are determined with reference to the count values] • Defines a path that is admissible with respect to the kinematic constraints of the AGVs. In particular, the curvature radius is limited. • Guarantees that, once the obstacle has been passed, the AGV returns on the roadmap, thus carrying on the original path plan and fulfilling its objective. A simple but insightful example is represented in Fig. 14. In particular, Fig. 14a represents a ring-like portion of roadmap, where some obstacles (blue rectangles in the picture) are placed to interfere with the motion of the AGVs (an AGV is represented in the picture with a red rectangle). Based on the obstacles’ positions, and on the characteristics of the roadmap, opportune deviations are computed, based on the proposed algorithm. …”

Claim 5. The method in accordance with claim 4, Sabattini discloses in which the characteristic values 20comprise defining one or more protected and/or warning fields around the vehicle.  
Sabattini: (page 5-6 section IV) “Global knowledge of the obstacles in the environment makes it possible to implement, in a safe manner, obstacle avoidance maneuvers. In particular, exploiting the strategy introduced in [22], it is possible to compute local deviations from the roadmap. These deviations are computed locally by each AGV, relying on information acquired by means of on board sensors, complemented by the a global centralized knowledge of the environment. Local deviations from the roadmap are exploited by the AGVs for avoiding collision with obstacles, while still moving towards their goal. In particular, the proposed algorithm: • Computes a path that, given the shape of the AGV, guarantees avoidance of collisions with the obstacles, and with any infrastructural element. • Defines a path that is admissible with respect to the kinematic constraints of the AGVs. In particular, the curvature radius is limited. [correspond to the characteristic values 20comprise defining one or more protected and/or warning fields around the vehicle] • Guarantees that, once the obstacle has been passed, the AGV returns on the roadmap, thus carrying on the original path plan and fulfilling its objective. A simple but insightful example is represented in Fig. 14. In particular, Fig. 14a represents a ring-like portion of roadmap, where some obstacles (blue rectangles in the picture) are placed to interfere with the motion of the AGVs (an AGV is represented in the picture with a red rectangle). Based on the obstacles’ positions, and on the characteristics of the roadmap, opportune deviations are computed, based on the proposed algorithm. …”

Claim 6. The method in accordance with claim 4, Sabattini discloses in which the characteristic values comprise equipment parameters of the vehicle.  
Sabattini: (page 5-6 section IV) “Global knowledge of the obstacles in the environment makes it possible to implement, in a safe manner, obstacle avoidance maneuvers. In particular, exploiting the strategy introduced in [22], it is possible to compute local deviations from the roadmap. These deviations are computed locally by each AGV, relying on information acquired by means of on board sensors, complemented by the a global centralized knowledge of the environment. Local deviations from the roadmap are exploited by the AGVs for avoiding collision with obstacles, while still moving towards their goal. In particular, the proposed algorithm: • Computes a path that, given the shape of the AGV, guarantees avoidance of collisions with the obstacles, and with any infrastructural element. • Defines a path that is admissible with respect to the kinematic constraints of the AGVs. [correspond to the characteristic values comprise equipment parameters of the vehicle] In particular, the curvature radius is limited. • Guarantees that, once the obstacle has been passed, the AGV returns on the roadmap, thus carrying on the original path plan and fulfilling its objective. A simple but insightful example is represented in Fig. 14. In particular, Fig. 14a represents a ring-like portion of roadmap, where some obstacles (blue rectangles in the picture) are placed to interfere with the motion of the AGVs (an AGV is represented in the picture with a red rectangle). Based on the obstacles’ positions, and on the characteristics of the roadmap, opportune deviations are computed, based on the proposed algorithm. …”

Claim 7. The method in accordance with claim 2, Sabattini discloses in which the characteristic value or characteristic values is/are or comprises/comprise one or more changes of the electronically usable representation of the environment.  
Sabattini: (page 4 section III) “The Global Live View is then updated with the information acquired during the operation and a real-time global map is generated. This output is shared with the AGV fleet in order to improve their local on-board navigation capabilities and support safe operation. [correspond to the characteristic value or characteristic values is/are or comprises/comprise one or more changes of the electronically usable representation of the environment]”

Claim 59. The method in accordance with claim 8, Sabattini discloses in which at least some of the summary traffic parameters are set in accordance with real observations in the real environment.  
Sabattini: (page 5-6 section IV) “In particular, the problem is that of assigning missions to each AGV, and subsequently planning the path to be traveled for mission completion, in an optimized manner. The proposed mission assignment methodology consists in exploiting the Hungarian Algorithm that, as is well known, represents the optimal algorithm for solving the assignment problem. Generally speaking, the Hungarian Algorithm solves the problem of assigning a certain number of activities to a certain number of agents. This assignment is based on a matrix of weights, whose element (i, j) corresponds to the cost of assigning the j-th activity to the i-th agent. The optimal assignment obtained after applying the Hungarian Algorithm has the minimum total cost among all possible choices. In the scenario considered in this paper, activities are represented by missions to be accomplished, and agents are represented by AGVs. It is worth remarking that the objective is that of increasing the overall efficiency of the system: therefore, this implies reducing the overall completion time for all the missions. … Based on the hierarchical division of the roadmap, it is possible to introduce a definition of traffic model that takes into account both the number of vehicles and the presence of obstacles within each sector. Mission assignment and motion coordination is then performed taking into account an opportunely weighted roadmap. …Global knowledge of the obstacles in the environment makes it possible to implement, in a safe manner, obstacle avoidance maneuvers. [correspond to at least some of the summary traffic parameters are set in accordance with real observations in the real environment] In particular, exploiting the strategy introduced in [22], it is possible to compute local deviations from the roadmap. These deviations are computed locally by each AGV, relying on information acquired by means of on board sensors, complemented by the a global centralized knowledge of the environment. [correspond to real observations in the real environment]  Local deviations from the roadmap are exploited by the AGVs for avoiding collision with obstacles, while still moving towards their goal.”

Claim 40 13. The method in accordance with claim 2, Sabattini discloses in which after a simulation or after a simulation part the underlying parameters are stored in a manner associable with the associated count values.  
Sabattini: (page 5-6 section IV) Global knowledge of the obstacles in the environment makes it possible to implement, in a safe manner, obstacle avoidance maneuvers. In particular, exploiting the strategy introduced in [22], it is possible to compute local deviations from the roadmap. These deviations are computed locally by each AGV, relying on information acquired by means of on board sensors, complemented by the a global centralized knowledge of the environment. Local deviations from the roadmap are exploited by the AGVs for avoiding collision with obstacles, while still moving towards their goal. In particular, the proposed algorithm: • Computes a path that, given the shape of the AGV, guarantees avoidance of collisions with the obstacles, and with any infrastructural element. • Defines a path that is admissible with respect to the kinematic constraints of the AGVs. In particular, the curvature radius is limited. • Guarantees that, once the obstacle has been passed, the AGV returns on the roadmap, thus carrying on the original path plan and fulfilling its objective. A simple but insightful example is represented in Fig. 14. In particular, Fig. 14a represents a ring-like portion of roadmap, where some obstacles (blue rectangles in the picture) are placed to interfere with the motion of the AGVs (an AGV is represented in the picture with a red rectangle). Based on the obstacles’ positions, and on the characteristics of the roadmap, opportune deviations are computed, based on the proposed algorithm. [correspond to after a simulation or after a simulation part the underlying parameters are stored in a manner associable with the associated count values] Fig. 14b shows the results obtained in the proposed example: red lines represent the local deviation paths. As expected, feasible paths are computed, since a sufficient amount of free space is always available.”

Claim 15. The method in accordance with claim 2, Sabattini discloses in which a plurality kinds of events 10of interest are defined and the counting of the events of interest takes place separately for each of the kinds.  
Sabattini: (page 4 section III) “In particular, the Global Live View allows to achieving higher quality information, providing a global updated map representing the static entities (the 3D map of the plant, the roadmap), the dynamic entities (the current position and velocity of the AGVs, the position and velocity of currently identified objects), the congestion zones and the status of the monitored intersections. Generally speaking, the information acquired by the infrastructure and on-board perception systems consists of tracked and classified objects, identified with a unique ID. [correspond to a plurality kinds of events 10of interest are defined and the counting of the events of interest takes place separately for each of the kinds] In detail, data regarding each object are: • Position, orientation, velocity, size. • Class of the objects: human, manual forklift, AGV, other dynamic object, static object. • An assessment regarding the quality and reliability of the classification.”

Claim 16. The method in accordance with claim 2, Sabattini discloses in which the counting of events of interest takes place in an event controlled or time controlled or route 15controlled or position controlled manner.  
Sabattini: (page 4 section III) “In particular, the Global Live View allows to achieving higher quality information, providing a global updated map representing the static entities (the 3D map of the plant, the roadmap), the dynamic entities (the current position and velocity of the AGVs, the position and velocity of currently identified objects), the congestion zones and the status of the monitored intersections. Generally speaking, the information acquired by the infrastructure and on-board perception systems consists of tracked and classified objects, identified with a unique ID. [correspond to the counting of events of interest takes place in an event controlled or time controlled or route 15controlled or position controlled manner] In detail, data regarding each object are: • Position, orientation, velocity, size. • Class of the objects: human, manual forklift, AGV, other dynamic object, static object. • An assessment regarding the quality and reliability of the classification.”

Claim 17. The method in accordance with claim 2, Sabattini discloses in which the counting of events of interest is carried out for a single simulated vehicle or distinguishably for a plurality or for all of the simulated vehicles or globally for a plurality or for all 20of the simulated vehicles.  
Sabattini: (page 4 section III) “In particular, the Global Live View allows to achieving higher quality information, providing a global updated map representing the static entities (the 3D map of the plant, the roadmap), the dynamic entities (the current position and velocity of the AGVs, the position and velocity of currently identified objects), the congestion zones and the status of the monitored intersections. Generally speaking, the information acquired by the infrastructure and on-board perception systems consists of tracked and classified objects, identified with a unique ID. [correspond to which the counting of events of interest is carried out for a single simulated vehicle or distinguishably for a plurality or for all of the simulated vehicles or globally for a plurality or for all 20of the simulated vehicles] In detail, data regarding each object are: • Position, orientation, velocity, size. • Class of the objects: human, manual forklift, AGV, other dynamic object, static object. • An assessment regarding the quality and reliability of the classification.” See Fig. 14 for example.

Claim 18. The method in accordance with claim 2, Sabattini discloses in which the detection and the counting of events of interest and the characteristic value determination takes place in a spatially resolving manner.  
Sabattini: (page 4 section III) “In particular, the Global Live View allows to achieving higher quality information, providing a global updated map representing the static entities (the 3D map of the plant, the roadmap), the dynamic entities (the current position and velocity of the AGVs, the position and velocity of currently identified objects), the congestion zones and the status of the monitored intersections. Generally speaking, the information acquired by the infrastructure and on-board perception systems consists of tracked and classified objects, identified with a unique ID. [correspond to the detection and the counting of events of interest takes place in a spatially resolving manner] In detail, data regarding each object are: • Position, orientation, velocity, size. • Class of the objects: human, manual forklift, AGV, other dynamic object, static object. • An assessment regarding the quality and reliability of the classification.” 
Sabattini: (page 5-6 section IV) “Global knowledge of the obstacles in the environment makes it possible to implement, in a safe manner, obstacle avoidance maneuvers. In particular, exploiting the strategy introduced in [22], it is possible to compute local deviations from the roadmap. These deviations are computed locally by each AGV, relying on information acquired by means of on board sensors, complemented by the a global centralized knowledge of the environment. Local deviations from the roadmap are exploited by the AGVs for avoiding collision with obstacles, while still moving towards their goal. In particular, the proposed algorithm: • Computes a path that, given the shape of the AGV, guarantees avoidance of collisions with the obstacles, and with any infrastructural element. • Defines a path that is admissible with respect to the kinematic constraints of the AGVs. In particular, the curvature radius is limited. • Guarantees that, once the obstacle has been passed, the AGV returns on the roadmap, thus carrying on the original path plan and fulfilling its objective. A simple but insightful example is represented in Fig. 14. In particular, Fig. 14a represents a ring-like portion of roadmap, where some obstacles (blue rectangles in the picture) are placed to interfere with the motion of the AGVs (an AGV is represented in the picture with a red rectangle). Based on the obstacles’ positions, and on the characteristics of the roadmap, opportune deviations are computed, based on the proposed algorithm. [correspond to the characteristic value determination takes place in a spatially resolving manner] Fig. 14b shows the results obtained in the proposed example: red lines represent the local deviation paths. As expected, feasible paths are computed, since a sufficient amount of free space is always available.”

Claim 19. The method in accordance with claim 2, Sabattini discloses in which operator-driven vehicles and/or pedestrians are also simulated with reference to respective parameter sets in the simulation.  
Sabattini: (page 2 section II) “As a motivating example, consider the scenario of Fig. 4, where, in the presence of multiple objects, as well as pedestrians, an AGV is traveling on the path represented by the green dashed line. [correspond to operator-driven vehicles and/or pedestrians] Based only on local sensing, the AGV is able of identifying a limited portion of the objects in its neighborhood (yellow area in Fig. 5). Therefore, the computation of local deviation from the roadmap (blue line in Figs. 6 and 7) relies only on the list of obstacles detected by the on-board perception system. As represented in Fig. 8, local sensing does not provide a sufficient amount of information to safely perform local deviation maneuvers: following the obtained maneuver, without considering the presence of safety sensors, the AGV crashes with a previously occluded obstacle, not directly visible by the on-board perception system during the computation of the local deviation (Fig. 5). Conversely, exploiting a centralized cloud service that provides global information about the environment (Fig. 9), obtained integrates data acquired by different perception systems, as well as the on-board and the infrastructure ones, local deviation maneuvers can be performed in a safe and efficient manner.” [correspond to operator-driven vehicles and/or pedestrians are also simulated with reference to respective parameter sets in the simulation]

    PNG
    media_image2.png
    425
    663
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8,10-12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sabattini et al (NPL: Advanced sensing and control techniques for multi AGV systems in shared industrial environments, 2015), hereinafter Sabattini, in view of Ferreira et al (NPL: Development of an automated guided vehicle controller using a model-based systems engineering approach, 2016), hereinafter Ferreira.

Claim 8. The method in accordance with claim 2, Sabattini discloses in which the parameters provided for the simulation comprise vehicle parameters and settable summary traffic parameters.  
Sabattini: (page 5 section IV) “In particular, the problem is that of assigning missions to each AGV, and subsequently planning the path to be traveled for mission completion, in an optimized manner. [correspond to the parameters provided for the simulation comprise vehicle parameters and settable summary traffic parameters] The proposed mission assignment methodology consists in exploiting the Hungarian Algorithm that, as is well known, represents the optimal algorithm for solving the assignment problem. Generally speaking, the Hungarian Algorithm solves the problem of assigning a certain number of activities to a certain number of agents. This assignment is based on a matrix of weights, whose element (i, j) corresponds to the cost of assigning the j-th activity to the i-th agent. The optimal assignment obtained after applying the Hungarian Algorithm has the minimum total cost among all possible choices. In the scenario considered in this paper, activities are represented by missions to be accomplished, and agents are represented by AGVs. It is worth remarking that the objective is that of increasing the overall efficiency of the system: therefore, this implies reducing the overall completion time for all the missions. … Based on the hierarchical division of the roadmap, it is possible to introduce a definition of traffic model that takes into account both the number of vehicles and the presence of obstacles within each sector. Mission assignment and motion coordination is then performed taking into account an opportunely weighted roadmap. …”

Sabattini does not appear to explicitly disclose selectable vehicle parameters.
However, Ferreira discloses the parameters provided for the simulation comprise selectable vehicle parameters on (page 210) “The use case diagram for route teaching is shown in Figure 8. On the GUI, the user is able to configure RFID tags. [correspond to selectable vehicle parameters] This includes scanning a valid RFID tag and assigning a function to the scanned tag. For example, a scanned tag may be assigned a command to reduce the speed of the vehicle, or to branch left at the next split in the guide path.” See Page 212 for Guided-path design model.
Sabattini and Ferreira are analogous art because they are from the “same field of endeavor”
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Sabattini and Ferreira before him or her, to modify the system of Sabattini to include the configuration feature of the model of Ferreira because this combination allow vehicles to work safely in different working environments, regardless of the space constraint.
The suggestion/motivation for doing so would have been Ferreira (Abstract) “The AGV can be incorporated into an intelligent material-handling system with multiple autonomous vehicles and work stations, thus providing flexibility and reconfigurability for the whole manufacturing system.”
Therefore, it would have been obvious to combine Sabattini and Ferreira to obtain the invention as specified in the instant claim(s).

Claim 10. The method in accordance with claim 2, Sabattini discloses in which after a first simulation part 10having a first parameter set its count values are stored and  a second simulation part having a second parameter set is carried out with a separate event counting, wherein one or more of the parameters in the second parameter set are changed with respect to those in the first set, wherein after the second simulation part its count values are also stored, and  15wherein the characteristic value is determined with reference to the stored count values of the simulation parts.  
Sabattini: (page 4-5 section III) “Generally speaking, the information acquired by the infrastructure and on-board perception systems consists of tracked and classified objects, identified with a unique ID. In detail, data regarding each object are: • Position, orientation, velocity, size. • Class of the objects: human, manual forklift, AGV, other dynamic object, static object. • An assessment regarding the quality and reliability of the classification. The Global Live View is then updated with the information acquired during the operation and a real-time global map is generated. [correspond to wherein one or more of the parameters in the second parameter set are changed with respect to those in the first set] This output is shared with the AGV fleet in order to improve their local on-board navigation capabilities and support safe operation. [correspond to wherein the characteristic value is determined with reference to the stored count values of the simulation parts]” 

    PNG
    media_image3.png
    608
    1226
    media_image3.png
    Greyscale

In addition, Ferreira discloses two simulations with different parameter set on page 212 section 3.3) “In a simple system, the AGVs will execute a service loop by first removing an empty trolley from station ‘A’ before removing an empty trolley from station ‘B’. This needs to be done to avoid collisions, as no alternative routing is available. Similarly, a SPS kit should first be delivered to station ‘A’ and then to station ‘B’ (for the assumed direction of travel). As a result of the sequencing constraints, a delay may occur in the process. To overcome this delay it is necessary to provide alternative routes that the AGV may follow to avoid collisions. An example of an alternative route would be to lay tape from point ‘A’ to point ‘B’. This way the intelligent controller can evaluate the position of each AGV and advise whether an alternative route should be taken.”
Sabattini and Ferreira are analogous art because they are from the “same field of endeavor”
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Sabattini and Ferreira before him or her, to modify the system of Sabattini to include the configuration feature of the model of Ferreira because this combination allow vehicles to work safely in different working environments, regardless of the space constraint.
The suggestion/motivation for doing so would have been Ferreira (Abstract) “The AGV can be incorporated into an intelligent material-handling system with multiple autonomous vehicles and work stations, thus providing flexibility and reconfigurability for the whole manufacturing system.”
Therefore, it would have been obvious to combine Sabattini and Ferreira to obtain the invention as specified in the instant claim(s).

Claim 11. The method in accordance with claim 2, Sabattini discloses in which after a first simulation part its count values are stored and a second simulation part is carried out on 20the basis of a changed electronically usable representation of the environment with a separate event counting, wherein after the second simulation part its count values are also stored, and wherein the characteristic value is determined with reference to the stored count values of the simulation parts.  
Sabattini: (page 4-5 section III) “Generally speaking, the information acquired by the infrastructure and on-board perception systems consists of tracked and classified objects, identified with a unique ID. In detail, data regarding each object are: • Position, orientation, velocity, size. • Class of the objects: human, manual forklift, AGV, other dynamic object, static object. • An assessment regarding the quality and reliability of the classification. The Global Live View is then updated with the information acquired during the operation and a real-time global map is generated. [correspond to the basis of a changed electronically usable representation of the environment with a separate event counting] This output is shared with the AGV fleet in order to improve their local on-board navigation capabilities and support safe operation. [correspond to wherein the characteristic value is determined with reference to the stored count values of the simulation parts]” 

    PNG
    media_image3.png
    608
    1226
    media_image3.png
    Greyscale

In addition, Ferreira discloses two simulations with different parameter set on page 212 section 3.3) “In a simple system, the AGVs will execute a service loop by first removing an empty trolley from station ‘A’ before removing an empty trolley from station ‘B’. This needs to be done to avoid collisions, as no alternative routing is available. Similarly, a SPS kit should first be delivered to station ‘A’ and then to station ‘B’ (for the assumed direction of travel). As a result of the sequencing constraints, a delay may occur in the process. To overcome this delay it is necessary to provide alternative routes that the AGV may follow to avoid collisions. An example of an alternative route would be to lay tape from point ‘A’ to point ‘B’. This way the intelligent controller can evaluate the position of each AGV and advise whether an alternative route should be taken.”
Sabattini and Ferreira are analogous art because they are from the “same field of endeavor”
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Sabattini and Ferreira before him or her, to modify the system of Sabattini to include the configuration feature of the model of Ferreira because this combination allow vehicles to work safely in different working environments, regardless of the space constraint.
The suggestion/motivation for doing so would have been Ferreira (Abstract) “The AGV can be incorporated into an intelligent material-handling system with multiple autonomous vehicles and work stations, thus providing flexibility and reconfigurability for the whole manufacturing system.”
Therefore, it would have been obvious to combine Sabattini and Ferreira to obtain the invention as specified in the instant claim(s).

Claim 12. The method in accordance with claim 10, Sabattini discloses in which the change of the parameters of the electronically usable representation takes place automatically or takes place externally over an input interface.  
Sabattini: (page 4-5 section III) “Generally speaking, the information acquired by the infrastructure and on-board perception systems consists of tracked and classified objects, identified with a unique ID. In detail, data regarding each object are: • Position, orientation, velocity, size. • Class of the objects: human, manual forklift, AGV, other dynamic object, static object. • An assessment regarding the quality and reliability of the classification. The Global Live View is then updated with the information acquired during the operation and a real-time global map is generated. [correspond to the change of the parameters of the electronically usable representation takes place automatically] This output is shared with the AGV fleet in order to improve their local on-board navigation capabilities and support safe operation.” 

    PNG
    media_image3.png
    608
    1226
    media_image3.png
    Greyscale

In addition, Ferreira discloses the change of the parameters takes place externally over an input interface on (page 210) “The use case diagram for route teaching is shown in Figure 8. On the GUI, the user is able to configure RFID tags. [correspond to selectable vehicle parameters] This includes scanning a valid RFID tag and assigning a function to the scanned tag. For example, a scanned tag may be assigned a command to reduce the speed of the vehicle, or to branch left at the next split in the guide path.” See Page 212 for Guided-path design model.

Claim 514. The method in accordance with claim 2, Sabattini does not appear to explicitly disclose the simulation is ended when a count value has exceeded a specific threshold or when the simulation has simulated a specific time duration.  
However, Ferreira discloses the simulation is ended when a count value has exceeded a specific threshold or when the simulation has simulated a specific time duration.   (page 210) “Now that the requirements and structure of the intelligent controller have been addressed, user interaction with the controller needs to be modelled. This is achieved with a use case diagram, which addresses the tasks that the user is required to perform, and is able to perform, on the controller. The use case diagram for the intelligent controller is shown in Figure 7. The user, with sufficient access, should be able to start and stop the controller. The controller may need to be stopped at the end of production or when maintenance is required. The main task of the controller operator will be route teaching.” The user can configure the condition (e.g. threshold or time duration) when the simulation is ended.
Ferreira (page 215) “In line with the design requirements, it is important for the AGV to stop operating whenever the supply voltage drops below a selected value. The AGV was operated and continuously monitored to determine the threshold voltage of the supply. Significant speed reduction was observed when the supply voltage dropped below 23V. A threshold voltage of 23.5V was selected on the voltage sensitivity relay (VSR). [correspond to when a count value has exceeded a specific threshold] Once the VSR has been set up, the AGV was operated until the blue indicator lamp came on to indicate that a low level of supply had been detected. The voltage was measured to be 23.5 ± 0.1V, which indicated correct monitoring. Once the measurement had been completed, the AGV was allowed to continue with its operation until it automatically stopped by the internal timer set by the PLC program. Once the PLC had stopped the AGV, it was unable to restart it until the batteries had been replaced. The final voltage on the PLC was measured to be 23.3 ± 0.1V.”
Sabattini and Ferreira are analogous art because they are from the “same field of endeavor”
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Sabattini and Ferreira before him or her, to modify the system of Sabattini to include the configuration feature of the model of Ferreira because this combination allow vehicles to work safely in different working environments, regardless of the space constraint.
The suggestion/motivation for doing so would have been Ferreira (Abstract) “The AGV can be incorporated into an intelligent material-handling system with multiple autonomous vehicles and work stations, thus providing flexibility and reconfigurability for the whole manufacturing system.”
Therefore, it would have been obvious to combine Sabattini and Ferreira to obtain the invention as specified in the instant claim(s).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUEN-MEEI GAN whose telephone number is (469)295-9127. The examiner can normally be reached Monday-Friday 9:00 am to 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUEN-MEEI GAN/Primary Examiner, Art Unit 2148